Case 4:18-cr-10035-KMM Document 21 Entered on FLSD Docket 02/06/2019 Page 1 of 5




                               UNITED STATESDISTRICT PQURT
                               SOUTHERN DISTRICT OF FLU RIDA
                         CaseNo.18-10035-CR-M O ORE/SIM O NTON

     UNITED STATES O F AM ERICA,

     VS.

     ZHAO QIANLI,
            Defendant.
                                             /

                                        PLEA AGRFEM ENT
                                                 '
            Th
                eUnitedStatesAttorney'sOfficefortheSotzthernDistrictofFlor(lda(4tthisOfGèe''land
     ZHAO QIANLI(hereinafterreferrcdtoasthcRdefendanf')enterintothefollowingagreement:
            I.      Thedefendantagreestq pleadguilty to CountOheofthe lndictm ent,which charges

     the defendantwith Photographing Defense Installations,in violation of Title 18,United States

     Code,Section 795.
                   This Oftk e agrees to seek dism issal of Counts Two through Six.

     ofthe Indictm ent,asto thisdefendant,aftersentencing.
            3.      The defendant is aw are that the sentence will be im posed by the Court after

     considering the advisory Federal Sentcncing 'Guidelines 'and Policy Statements (hereinafter
     tçsentencing Guidelinejn). The defendantacknowledges and understands thatthe Courtwill
     computean advisory'sentence underthe Sententing Guidelinesand thattheapplicableguidelines

     willbedetçrm ined by the Courtrelying in partontheresultsofapre-sentence investigation bythe
            ,



      Court'sprobation office,whichinvestigation willcom menceaftertheguilty pleahasbeen entered.

      The defendantisalso.awarethak underçertain circumstances,the Courtmay dcpartfrom the
     e visory sentcncing guideline range thatithas computed,and m ay raise or lowerthatadvisory
Case 4:18-cr-10035-KMM Document 21 Entered on FLSD Docket 02/06/2019 Page 2 of 5




                                                2
     sentencb underthe Sentencing Guidelines. The défendantisfurtheraware and understandsthat

     the Courtis required to considerthe advisory guideline range determined underthe Sèntencing

     Guidylines,butisnotboundtoimposeasentencewiihinthatpdvisoryrange;thdcourtispermitted

     to tailortheultimate sçntence.in lightofotherstatutory concerns,and such sentence may be either

     more severeorlessseverethan theSentencing Gpidelines'advisory range. Knowing thesefacts,

     the drfendant understands and açknow ledges that the Cpurthas the authority to impose any

     sentencewithin andup tothestatutory maximu--
                                                m authorizidbylaw fortheoffensets)identified
     in paragraph 1and thatthedefen
                                  'dantm ay notwiyhdraw theplea solely asa resultofthesentence

     imposed..

            4.     The defendant also understands and acknow ledges thatthe Courtmay impose a

     statutorymaxinium term ofimjrisonmehtofuptoone(1)year,folloWedbyaterm ofsupervised
     releaseofuptoone(1)year.
            5.     The defendant further understands and acknowledges that, in addition to any

     sentence imposed under paragraph 4 of this agreem ent,a specialassessment in the am ountof

     $100 willbe imposed on the defendant. The defendant agrees that any qpecialas#essment
     imposedshallbepaidatthetimeofsenteqcing. IfadefendantisGnanciallyunabletopaythe
     specialassessment,the d#fendantagrees to presentevidence to this Office and the Courtatthe

     time ofsentencing astothe reasonsforthedefcndànt'sfailùreto pay.

            6.     This Office reservesthe rightto inform the Courtand the probation office of aI1

     factspertinentto thesentencing process,includingalIrelevantinformation concerning theoffenses

     comm itted,whether charged or not,as wellas concem ing the defendant and the defendant's

     background. Subjectonlytotheexpresstermsofanyagreed-pponsentencingrecommendations
Case 4:18-cr-10035-KMM Document 21 Entered on FLSD Docket 02/06/2019 Page 3 of 5




                                                 3
     contained in thisagreem ent,thisOfdcefurt
                               .             herreservestherighttomakeanyfecommendationas
     to th:quality and quantity Qfpunishment.

                  Thedefendantisawarethatthesentencehasnotyetbeendeterm ined by theCourt.

     Thedefendantalso isawarethatany estim ateoftheprobable sentencing range orsentencethasthe
     defendantmayreceive,whetherthatestimateiomesfrom thedefendant'sattorney,thisOfflce,or
                                     )

     theprobation office,isaprediction,notaprom ise,and isnotbinding on thisOm ce,thq probation

     office orthe Court. The defendantunderstandsand acknowledges,aspreviously acknow ledged

     inparagraph 3 above,thatthedefendantmaynotwithdraw his/herpleabased upon the Court'j
     decision notto accept a sentencing recomm endation m ade by the defendant,this Office,or a

     recommendationmadejointlybythedefendantandthisOffce.
            8.    The defendantisaware thatTitle 28,United StatesCodp,Section 1291 and Title

     l8-unitedstatescode,section3742afrordtikederendanttherighttoappeàlthesentenceimposed
     in thiscase. Acknow ledgingthis,in exchange forthe undertakingsm ade by the United Statesin

     thisplea agreement,the defendanthereby waivesallrightsconferred by Sections 1291 and 3742

     to appealany sentence imposed,inyluding any restitution ordyr,orto appealthem annerin which

     thesentencewasimjosed,unlessthesentenceexceedsthemaximum permittedbystatute. The
     defendant
             l
               furtherunderstands thatnothing in thisagreem entshallaffectthe govem ment's right

     and/orduty to appealassetforth inTitle 18,United StatesCode?Section 3742(b)and Titli28,
                       '                                          .
             .


     UnitedStatesCode,Section1211. However,ifiheUnitedStgtesappealsthedefendant'ssentence
     pursuantto Sections3742(19 and 1291,thedefendantshallbereleasydfrom theabovewaiverof
     hisrightto appealhissentence.
Case 4:18-cr-10035-KMM Document 21 Entered on FLSD Docket 02/06/2019 Page 4 of 5




                                                4
            The defendantfurtherheryby waivesa1lrightsconferred by Title 28,United StétesCode,

     Section 1291to assertany claim that(1)thestatutets)to which the defendantispleading guilty
     is/are unconstitutional;and/or(2)the admitteh conductdoesnotfallwithin the scope of the
     statutets)ofconviction.
            By signingthisagreement,the defendantacknowledgesthatthr defendanthasdiscussed

     thegppealwaiversetforthinthisajreementwiththedefendant'sattorney. Thedefendantfurther
     agrees,togetherwith thisOffice,to requestthatthe Court:entera specific finding tàatthe
     defendant'swaiverofhisrightto appealthe sentence imposed in thiscàse and his rightto appeal

     hisconvictioninthemannerdescribedabovewasknowingandvoluntary.
            9.    Defendantrecognizesthatpleading guilty m ay have consequenceswith respectto
     the defendant's imm igration sltus ifthe defendantis nota citizen ofthe United States. Under

     federallaw,a broad rangeofcrilesareremokable offenses,including the offensets)to which
     defendantispleadingguilty.Removalandotherimmigrationconsequencesarethesubjectofa
     separate proceeding,however,and defendantunderstands thatno one,including the defendant's

     atlorney orthe Court,can predictto a certainty the effectofthe defendant's conviction on the

     defqndant'simmigrationstatus. befendantneverthelessaffirmsihatthedefendantwgntstoplead
                                                                                       '
             '                       J
     guilty regardlessofany imm igration consequencesthatthe defendant'splea m ay entail,even if

     theconsequence isthedefendant'sautom atic removalfrom the United States.
Case 4:18-cr-10035-KMM Document 21 Entered on FLSD Docket 02/06/2019 Page 5 of 5




                                                    5
            l0.       This is the entire agreement ànd understanding between this Office and the

     defendant. n ereare no otheragreem ents,promises,representations,orundeystandings.


                                                ArianaFajardoOrshan
                                                UNITED STATES AU ORN EY



     Date:11:1!tq                               M ichael     erw'
                                                A ssistantU '    atesAttorney
                  -
                                                    i          .-
     Date:0W/0l/j(
                 /
                 7                                 Y= Q
                                                HongweiShang
                                                Attorney forDefendant


                                                    5$,
                                                      /1 Qf
                                                          hr/Inj,
                                                                -
     oat
       e,czjj/j                                 Zhao Qianli
                                                D efendant
